EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aslan Ettehadieh (Reg. No. 62,278) on April 15, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	The paragraph spanning pages 10-11 has been amended as follows:
In the drawings: 
Fig. 1 is a side view of an embodiment of a drilling-milling device according to the invention; 
Fig. 2 is a front view of the spindle of the drilling-milling device according to the invention; 
Fig. 3 is a view from below of the drilling-milling device according to the invention; 
Fig. 4 is a cross section through a drilling-milling device according to the invention; 
Fig. 5 is an isometric view of the drilling-milling device according to the invention; 
Fig. 6 is an isometric view of the housing of the drilling-milling device according to the invention from below; [[and]] 
Figs. 7 and 8 are additional views of the drilling-milling device according to the invention; and
Fig. 9 schematically shows an alternative feature according to an embodiment of the invention. 
Amendments to the Claims:
1. (Currently amended) A drilling or milling device, 
a housing; 
a drive shaft; 
a tool spindle; and
a brake including a first plurality of plates[[;]] and a second plurality of plates; 

the drive shaft and the spindle are coupled to one another by means of a gear mechanism,
the first plurality of plates are connected to the housing, and
the second plurality of plates [[that]] are fastened to the spindle, resulting in a shear stress created by fluid located in [[the]] gaps between the first plurality of plates and the second plurality of plates, where the shear stress is created due to relative to the first plurality of plates. 
2. (Currently Amended) The device according to claim 1, wherein the spindle includes a tool receptacle at one end, and wherein the brake is located at an end of the spindle distal from the one end.  


the brake is actively cooled.  
4. (Currently Amended) The device according to claim 1, 
a cooling-lubricant supply, wherein 
the brake is cooled by [[the]] cooling lubricant flowing through the cooling- lubricant supply.  
5. (Currently Amended) The device according to claim 1, 
a cooling-lubricant supply, wherein
the brake is cooled by [[the]] cooling lubricant flowing through the cooling-lubricant supply, and
the cooling-lubricant supply comprises holes in the housing. 
6. (Currently Amended) The device according to claim 1, 
a cooling-lubricant supply, wherein
the brake is cooled by [[the]] cooling lubricant flowing through the cooling-lubricant supply, and 
the cooling-lubricant supply further comprises a hole in the spindle.  
7. (Currently Amended) The device according to claim 1, wherein 
a side of the device that is configured to be driven is compatible 
a side of the device that is configured to be driven 
9. (Previously Presented) The device according to claim 1, wherein 
the drive shaft comprises a dihedron or driving teeth.  
10. (Currently Amended) The device according to claim 1, wherein between a rotation axis of the spindle and a rotation axis of the drive shaft deviates from 90o 
11. (Currently Amended) The device according to claim 1, 
a pivoting means, wherein 
the spindle is pivotable about a rotational axis of the drive shaft by means of the pivoting means 
12. (Previously Presented) The device according to claim 1, wherein 
the spindle comprises a tool holding fixture.  
13. (Previously Presented) The device according to claim 12, wherein 
the tool holding fixture is an expansion chuck  
14. (Previously Presented) The device according to claim 1, wherein 
only one pair of gears of said gear mechanism is used for transmitting power between the drive shaft and the spindle.  
15. (Currently Amended) The device according to claim 14, wherein 
first roller bearings mount the drive shaft, 
[[said]] second roller bearings mount the spindle, and
first roller bearings including or angular contact ball bearings, and
[[or]] said second roller bearings including angular contact ball bearings or cylindrical roller bearings  
16. (Previously Cancelled) 
17. (Currently Amended) The device according to claim 15, wherein 
the spindle is mounted, in a region of [[the]] a tool holding fixture of the spindle, by means of said second roller bearings, and wherein said second roller bearings are in an O-shaped arrangement.  
18. (Currently Amended) The device according to claim 12, wherein 
the spindle is equipped with a roller bearing in [[the]] a region of the tool holding fixture
19. (Currently Amended) The device according to claim 1, wherein 
the fluid comprises an oil, a fat, or a rheological fluid 
Non-elected claim 20 has been canceled.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to add a new Figure, Figure 9, in the form of a box containing the text “Drive Shaft Comprising Driving Teeth”, as shown below (see above discussion provided with claim 9 for detailed explanation):
[AltContent: textbox (Drive Shaft Comprising Driving Teeth)]


					Fig. 9

In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
JP 11-090755 A (hereinafter, JP ‘755) was discussed in detail in the Office Action mailed October 5, 2020.  Attention is directed to that Office Action (particularly pages 14-21 thereof) for further details.  Suffice it to say, JP ‘755 does not teach “a brake including a first plurality of plates and a second plurality of plates”, “the first plurality of plates are connected to the housing” 1, and “the second plurality of plates are fastened to the spindle” 2 “resulting in a retarding force being applied to the spindle, due to the shear stress created by fluid located in gaps between the first plurality of plates and the second plurality of plates, where the shear stress is created due to rotation of the second plurality of plates relative to the first plurality of plates”, as now set forth in independent claim 1.
Thus, JP ‘755 does not anticipate present independent claim 1.
Additionally, art such as DE 3909231 A1 (hereinafter, DE ‘231; cited by Applicant in an Information Disclosure Statement filed 3/15/2019) teaches a braking arrangement having outer disks 4 connected to a housing or brake basket 8 (see the Figure), and also having inner disks 5 fastened to a shaft 11 (see the figure), and wherein oil is provided in gaps between the inner 5 and outer 4 disks such that a braking effect results from the shear stress between the counter-rotating disks (see, for example, paragraph 0006 of the machine translation of DE ‘231, which is being made of record on a Notice of References Cited, PTO-892, accompanying this Office Action).  However, it is noted that in DE ‘231, the moving mass being braked is either connected to guide rails 1 or to housing 3 (paragraph 0003 of the machine translation) rather than being a claim 1, and in particular, to have modified JP ‘755 such that the plates 5 of DE ‘231 were provided fastened to the tool spindle 2 of JP ‘755, and such that the plates 4 of DE ‘231 were provided to be connected to housing 1 of JP ‘755, noting that (1) it would require hindsight to provide the plates 5 of DE ‘231 to tool spindle 2 as opposed to another rotating shaft, such as 8 of JP ‘755, and additionally noting that (2) in DE ‘231, the braking cage/basket/housing 8, as well as the plates/disks 4 that are fastened thereto, is/are rotated in an opposite direction from the direction of rotation of the shaft 11 (see paragraphs 0005 and the machine translation of claims 1 and 9, for example).  This is in contrast to JP ‘755, in which the housing 1 is not rotated relative to the tool spindle 2.  There is no teaching that would, absent impermissible hindsight, reasonably motivate one of ordinary skill in the art to combine JP ‘755 in view of DE ‘231 so as to arrive at the present invention as set forth in independent claim 1, noting that it is unclear as to what housing the plates 4 of DE ‘231 would be connected in such a combination, given that the housing 8 of DE ‘231 and the housing 1 of JP ‘755 do not function in an analogous manner (i.e., since 1 of JP ‘755 does not rotate relative to tool spindle 2, and since housing 8 of DE ‘231 does rotate relative to shaft 11).  
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-




/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        

eec
April 21, 2021